Citation Nr: 0934711	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  08-04 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus or posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for arteriosclerotic 
heart disease, claimed as secondary to diabetes mellitus.

3.  Entitlement to an initial rating in excess of 10 percent 
disabling for peripheral neuropathy of the lower extremities.

4.  Entitlement to an initial rating in excess of 10 percent 
disabling for peripheral neuropathy of the left hand.

5.  Entitlement to an initial rating in excess of 10 percent 
disabling for an eye disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1963 to July 1965 
including time in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in April 2007 and 
August 2008 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

Service connection for hypertension and arteriosclerotic 
heart disease was denied in the April 2007 rating decision.  
The Veteran timely perfected his appeal of these issues.

In August 2008, the Veteran's ratings for neuropathy of his 
left hand and for his lower extremities were increased to 10 
percent disabling effective July 16, 2008.  The Veteran was 
also granted service connection for an eye disability which 
was assigned a 10 percent disability evaluation.  

The Veteran appeared before the undersigned Veterans Law 
Judge in a video hearing in January 2009 to present testimony 
on his neuropathy and heart condition disabilities on appeal.  
The hearing transcript has been associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's current neuropathy disabilities are rated as 10 
percent disabling.  The Veteran contends that his symptoms 
should be considered severe and given a higher rating.  
During the Veteran's video hearing in January 2009 he stated 
that his symptoms had been worse over the last few months, 
demonstrating a worsening since his most recent compensation 
and pension (C&P) examination in July 2008.  

In the most recent C&P examination the examiner noted that 
the Veteran could not work with because of the effects of his 
neuropathy disabilities and did not do chores except wash 
dishes, however the examiner stated that the Veteran's 
activities of daily living were not affected.  This must be 
clarified upon remand to elaborate as to the Veteran's actual 
symptoms, the effect the symptoms have on the Veteran's daily 
life, and whether the examiner would characterize the 
symptoms and the effect on the Veteran as mild, moderate, or 
severe.  The examiner should give a separate statement to 
characterize the Veteran's left hand disability and 
disability to the lower extremities.

As the Veteran indicates that his symptoms have worsened 
since the July 2008 VA C&P examination the Board must remand 
this matter to afford the Veteran a contemporaneous VA 
examination to assess the current nature, extent, and 
severity of his neuropathy.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43,186 (1995).

The Veteran is currently diagnosed with hypertension and 
arteriosclerotic heart disease.  He has not yet been afforded 
a C&P examination for either condition.  VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability; the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Veteran's reports of 
his continuity of symptomatology can satisfy the requirement 
for evidence that the claimed disability may be related to 
service.  McLendon, 20 Vet. App at 83.  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 
Vet. App. at 83.

The Veteran contends that these conditions were caused by his 
service-connected disabilities.  The Veteran was denied 
benefits because his heart disease and hypertension predated 
his diagnosis of diabetes.  The Veteran was exposed to Agent 
Orange in service.  He was noted to have high levels of 
triglycerides as early as 1991, well before his diabetes 
diagnosis, indicating that he may have been affected by 
symptoms of diabetes prior to his official diagnosis.  
Additionally, medical research indicates that heart disease 
and hypertension can be caused by diabetes.  Hypertension is 
also often associated with PTSD.  As the Veteran has been 
diagnosed with both of these diseases, is currently service 
connected for both PTSD and diabetes, and there is an 
indication he suffered from diabetes associated symptoms 
prior to his actual diagnosis, the Board finds that a C&P 
examination is necessary to establish whether the Veteran's 
hypertension and heart disease were caused by his service-
connected disabilities.

Finally, the Veteran was granted service connection for an 
eye disability in August 2008 and granted an evaluation of 10 
percent disabling.  In September 2008, the Veteran submitted 
a timely notice of disagreement on a VA form 9 expressing his 
disagreement with VA's decision.  To date, the RO has not 
issued the Veteran a statement of the case (SOC) with respect 
to this claim.  Under the circumstances, the Board has no 
discretion and is obliged to remand this issue for the 
issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997).

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, and severity of the 
neuropathy in his left hand and lower 
extremities.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should note in the examination report 
that the claims folder and the remand 
have been reviewed.   
 
The examiner should indicate the 
Veteran's symptoms and the effects these 
symptoms have on the Veteran's daily 
life.  The examiner should also opine as 
to whether the disability in Veteran's 
left hand could be characterized as mild, 
moderate, or severe.  The examiner should 
do the same for the Veteran's lower 
extremities.  All indicated tests and 
studies should be conducted including 
both nerve conduction studies and 
physical tests.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached in a legible report. 
 
2.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, onset, extent, and severity 
of the Veteran's hypertension and heart 
disease.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should note in the examination report 
that the claims folder and the remand 
have been reviewed.   
 
The examiner should opine as to whether 
it is as likely as not  (at least a 50 
percent possibility) that the Veteran's 
hypertension and heart disease were 
caused by any of his service connected 
disabilities, regardless of the date of 
diagnosis.   
 
All indicated tests and studies should be 
performed.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached in a 
legible report. 
 
3.  The AMC must issue the Veteran an SOC 
with respect to his claim seeking an 
initial rating in excess of 10 percent 
for an eye condition, to include 
notification of the need to timely file a 
substantive appeal to perfect his appeal 
on this issue.  The RO should allow the 
appellant the requisite period of time to 
respond. 
 
4.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order. 
 
5.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted in full, the 
Veteran and his representative should be 
issued a supplemental statement of the 
case and provided an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




